Title: Jean-Jacques Caffiéri to William Temple Franklin, 17 March 1779
From: Caffiéri, Jean-Jacques
To: Franklin, William Temple


Monsieur
Paris ce 17 mars 1779
J’ai fait encaisser Le Buste de M. franklin, vous pouve Monsieur qu’ant il vous plairat faire enlevée cette Caisse dans mon atelier du Louvres, j’ai fait Durcir ce buste avec de La Cire Comme vous Le Désiries, je Compte qu’il arrivera à bon port: Permettes que M. franklin trouve icy Les assurance de mon Respect.

J’ai Lhonneur d’etres tres parfaitement Monsieur Votres trés humble et tres obeïssant Serviteur
Caffieri
 
Endorsed: M. Caffiery Paris 17. mars 1779.
